DETAILED ACTION
Examiner’s Reason for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art reference of Kang (U.S. Pub. No. 2018/0330673) teaches a stage and scan driver wherein the scan driver has a first scan driver and a second scan driver. The first scan driver has a first stage ST1, which is controlled by three clock signals and outputs the first scan signal SS1 to the second stage in order to generate a second scan signal of SS2. Kang does not teach the first substage circuit unit supplies a first scan signal to a first output terminal based on the start signal, the first clock signal, and the second clock signal and the second substage circuit unit connected to the third input terminal, a fourth input terminal, that receives a third clock signal, and connected to a first node of the first substage circuit and a second node of the first substage circuit. The structure of the second substage circuit unit and its connection to the first sub stage circuit is not taught by the prior art reference of Kang. Kang also does not teach the second substage circuit unit supplies a second scan signal to a second output terminal 
Lim (U.S. Pub. No. 2018/0012550) teaches an integration driver and display, wherein the integration driver 100 has a first stage and a second stage, the signal carry1 from the first stage is applied to the second stage in order to generate the scan2 signal and emission signal of EM2. Lim does not teach the first substage circuit unit supplies a first scan signal to a first output terminal based on the start signal, the first clock signal, and the second clock signal and the second substage circuit unit connected to the third input terminal, a fourth input terminal, that receives a third clock signal, and connected to a first node of the first substage circuit and a second node of the first substage circuit. The structure of the second substage circuit unit and its connection to the first sub stage circuit is not taught by the prior art reference of Lim. Lim also does not teach the second substage circuit unit supplies a second scan signal to a second output terminal based on the second clock signal, the third clock signal, a voltage of the first node and a voltage of the second node to which it is connected as mentioned in claims 1 and 15. The limitations also teach the first scan signal has a low voltage level pulse and the second scan signal has a high voltage level pulse, wherein these features along with the structure of the first substage circuit unit and the second substage circuit unit overcomes the prior art reference of Lim.
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Feng (U.S. Pub. No. 2017/0193885) teaches a shift register having multiple stages connected to one another.
Kim (U.S. Pub. No. 2017/0287427) teaches a gate driving circuit having a plurality of stages.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691